DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. No. 2016/0344841 A1).

	Regarding claim 1, Wang teaches a message handling method performed by a machine-to-machine (M2M) apparatus in an M2M system (see Abstract machine-to machine), the message handling method comprising:
	receiving at least one incompatible request message (see Fig. 9B; #191; [0062] here #138 as a M2M apparatus here; see [0004]);
	processing the incompatible request message according to a message handling policy; and transmitting at least one response message corresponding to the incompatible request message (see [0063]; Fig. 9B #192).

	Regarding claim 16, Wang teaches a machine-to-machine (M2M) apparatus in an M2M system (see Abstract machine-to machine), comprising: a communication unit configured to transmit and receive a signal; and a processor configured to control the communication unit, wherein the processor is configured to:
(see Fig. 9B; #191; [0062] here #138 as a M2M apparatus here; see [0004]) and;
	transmit at least one response message corresponding to the incompatible request message (see [0063]; Fig. 9B #192).

	Regarding claim 19, Wang teaches a machine-to-machine (M2M) apparatus in an M2M system (see Abstract machine-to machine), comprising: a communication unit configured to transmit and receive a signal; and a processor configured to control the communication unit, wherein the processor is configured to:
	generate an incompatible request message to be transmitted to another M2M apparatus (see Fig. 9B; #191; [0062] here #139 as a M2M apparatus here; see [0004]) and;
	check a response status code of a response message received from the other M2M apparatus and corresponding to the incompatible request message, and wherein the response status code is determined based on a message handling policy of the other M2M apparatus (see [0063]; Fig. 9B #192; here #138 as a other M2M apparatus).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2- 3, 5- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0344841 A1) in view of Chen et al. (US Pub. No. 2018/0262237 A1).

	Regarding claim 2, Wang teaches as per claim 1, but silent about wherein when a plurality of incompatible request messages which are in conflict with each other is received, the message handling policy indicates rejection of services for all the plurality of incompatible request messages; however Chen states in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE (i.e. non incompatible requester) is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chen with the teachings of Wang to make system more effective. Having a mechanism wherein a plurality of incompatible request messages which are in conflict with each other is received, the message handling policy indicates rejection of services for all the plurality of incompatible request messages; greater way resources can be managed/utilized in the communication system.

claim 3, Wang in view of Chen teaches as per claim 2, wherein the plurality of incompatible request messages is received within a preset time or at the same time; Chen as discussed above see in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE (i.e. non incompatible requester) is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected.

	Regarding claim 5, Wang teaches as per claim 1, but silent about wherein when a plurality of incompatible request messages which are in conflict with each other is received, the message handling policy indicates execution of services for all or some of the plurality of incompatible request messages; however Chen states in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE (i.e. non incompatible requester) is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chen with the teachings of Wang to make system more effective. Having a mechanism wherein when a plurality of incompatible request messages which are in conflict with each other is received, the message handling policy indicates execution of services for all or some of the plurality of incompatible request messages; greater way resources can be managed/utilized in the communication system.

claim 6, Wang in view of Chen teaches as per claim 5, wherein when the services for all or some of the plurality of incompatible request messages are executed, the services are executed in the order of execution determined according to the message handling policy; however Chen states in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected.

	Regarding claim 7, Wang in view of Chen teaches as per claim 6, wherein the order of execution order is determined based on at least one of priority or frequent usage of the plurality of incompatible request messages; however Chen states in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE (i.e. high priority here) is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0344841 A1) in view of Chen et al. (US Pub. No. 2018/0262237 A1) and in further view of Kim (US Pub. No. 2019/0394816 A1).

	Regarding claim 4, Wang in view of Chen teaches as per claim 2, but Wang fails to state about wherein the response message includes a response status code indicating that a service has been rejected due to a conflict with another request DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected". It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang in view of Chen to make system more effective. Having a mechanism wherein the response message includes a response status code indicating that a service has been rejected due to a conflict with another request message; greater way resources can be managed/utilized in the communication system.

Claims 8- 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0344841 A1) in view of  Kim (US Pub. No. 2019/0394816 A1).

	Regarding claim 8, Wang teaches as per claim 1, but Wang fails to state about wherein when the at least one incompatible request message is in conflict with a current state of the M2M apparatus, the message handling policy indicates rejection of a DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE (i.e. current state of target UE) that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected". It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang to make system more effective. Having a mechanism wherein when the at least one incompatible request message is in conflict with a current state of the M2M apparatus, the message handling policy indicates rejection of a service requested by the at least one incompatible request message; greater way resources can be managed/utilized in the communication system.

	Regarding claim 9, Wang in view of Kim teaches as per claim 8, wherein the response message corresponds to the incompatible request message, and includes a response status code indicating that a requested service has been rejected because the requested service cannot be provided based on the current state; Kim in context with [0238- 0247] states in [0248] about .. the Layer 2 ID of the received DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE (i.e. current state of target UE) that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected"; further refer to [0238- 244] specifically about requested service cannot be provided based on the current state.

	Regarding claim 10, Wang teaches as per claim 1, but Wang fails to state about wherein when the at least one incompatible request message requests the same service as a current state of the M2M apparatus, the message handling policy indicates rejection of a service for the request message; however Kim in context with [0245- 0247] states in [0248] about .. the Layer 2 ID of the received DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected". It would have been obvious to one with ordinary 

	Regarding claim 11, Wang in view of Kim teaches as per claim 10, wherein the response message corresponds to the incompatible request message, and includes a response status code indicating that a service has been rejected because there is no service to be executed in the current state; Kim in context with [0238- 0247] states in [0248] about .. the Layer 2 ID of the received DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE (i.e. current state of target UE) that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected"; further refer to [0238- 244] specifically about there is no service to be executed in the current state.

claim 12, Wang teaches as per claim 1, but Wang fails to teach about wherein, when the at least one incompatible request message is based on an incorrect service condition, the message handling policy indicates rejection of a service for the incompatible request message; Kim in context with [0238- 0247] states in [0248] about .. the Layer 2 ID of the received DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE (i.e. current state of target UE) that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected"; further refer to [0238- 245] specifically about a service for the incompatible request message. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang to make system more effective. Having a mechanism wherein when the at least one incompatible request message is based on an incorrect service condition, the message handling policy indicates rejection of a service for the incompatible request message; greater way resources can be managed/utilized in the communication system.

	Regarding claim 13, Wang in view of Kim teaches as per claim 12, wherein the response message corresponds to the incompatible request message, and includes a DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE (i.e. current state of target UE) that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected"; further refer to [0238- 245] specifically about rejected due to the incorrect service condition.

	Regarding claim 14, Wang teaches as per claim 1, but Wang fails to state about wherein the message handling policy is defined at a common service function level; however Kim in context with [238- 248] states in specifically [0245] about an operator policy or service permission provisioning, which is at a common service function level. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang to make system more standardized. Having a mechanism wherein the message handling policy is defined at a common service function level; more standardized approach can be managed/utilized in the communication system.

claim 15, Wang teaches as per claim 1, but Wang fails to state about wherein the message handling policy is defined as an attribute of resource <CSEBase>; however Kim states specifically [0238-0245] about an operator policy or service permission provisioning as a policy defined as an attribute of resource. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang to make system more standardized. Having a mechanism wherein the message handling policy is defined as an attribute of resource <CSEBase>; more standardized approach can be managed/utilized in the communication system.

	Regarding claim 17, Wang teaches as per claim 16, but Wang fails to state about wherein the message handling policy is defined as an attribute of resource <CSEBase>; however Kim states specifically [0238-0245] about an operator policy or service permission provisioning as a policy defined as an attribute of resource. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang to make system more standardized. Having a mechanism wherein the message handling policy is defined as an attribute of resource <CSEBase>; more standardized approach can be managed/utilized in the communication system.

	Regarding claim 18, Wang teaches as per claim 16, but Wang fails to state about wherein the message handling policy is defined at a common service function level; however Kim in context with [238- 248] states in specifically [0245] about an operator policy or service permission provisioning, which is at a common service function level. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang to make system more standardized. Having a mechanism wherein the message handling policy is defined at a common service function level; more standardized approach can be managed/utilized in the communication system.

	Regarding claim 20, Wang teaches as per claim 19, but Wang fails to state about wherein the message handling policy is defined at a common service function level; however Kim in context with [238- 248] states in specifically [0245] about an operator policy or service permission provisioning, which is at a common service function level. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang to make system more standardized. Having a mechanism wherein the message handling policy is defined at a common service function level; more standardized approach can be managed/utilized in the communication system.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468